DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment is entered in full. Per the amendment, claims 1, 3-9, and 11-15 are pending and claims 2 and 10 are cancelled. Examiner is unsure what claims 32-35 the applicant is referring; Examiner is assuming this is a typographical error.
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive in full. 
Applicant’s claim status appears to address claims informalities and objections to the specification have been resolved upon amendment and is appreciated by the examiner.
In response to applicant’s arguments and amendments under 35 U.S.C. §112, on page 13, the indefinite matter rejection to claims 3-5 have been resolved upon amendment and is appreciated by the examiner. 
However, the 112(a) and 112(b) rejections of claims 1, 3-9, and 11-15 with regards to claim limitations that invoked 112(f) but failed to meet the requirements for corresponding structure and function have not been amended or addressed. Examiner notes there is no corresponding amendment or argument within Applicant’s Remarks with regards to these rejections. Therefore, the rejections are upheld as further explained below.
In response to applicant’s arguments under 35 U.S.C. §101, on pages 13-18, that the proposed claims recite patent eligible subject matter, the Office finds this argument non-persuasive. Specifically, the examiner agrees the steps and limitations included in applicant’s 
With regard to applicant’s argument under step 2B, as further described below, the Ward reference, cited in the previous office action, teaches an assessment tool operating on multiple computing device such as a server, instructor device, and subject/student device to display portions of an assessment tool or method on a first and second device. Such limitations are well understood, routine, and conventional to one of ordinary skill in the art using computer-based training and testing systems with network capabilities. Therefore, the additional limitations are 
In response to the applicant’s arguments under 35 U.S.C. §102, the Office agrees that the amendment to claims 1, 14, and 15 to include the limitations of claim 2 makes the rejection moot and requires a new ground of rejection under 103 as further discussed below.
In response to the applicant’s arguments under 35 U.S.C. §103, on pages 18-20, that the proposed amendments overcome the art of record, the Office finds this argument non-persuasive. Regarding arguments on pages 18-19 that Morrison fails to teach selection of a word and does not teach teaching materials based on time of year, Ward teaches the selection of a word as discussed further below, and Morrison does teach the concept of a student’s fluency varying over the period of a year as admitted by applicant. Additionally, the applicant’s argument that Morrison does not include selection of reading material and selection of words is incorrect as Morrison includes instruction and teaching of fluency and vocabulary (see abstract and Col 13, lines 29-41) including phonics education (see Col 21, lines 21-49). Additionally, applicant's argument attempts to attack the references individually (see MPEP 2145(IV)) while the rejection is based on the combination of the references (see also In re Keller, 642 F.2d 413, 208 USPQ 871) since the argued limitation is present in Ward, Morrison’s supposed lack of the limitation is irrelevant as the combination of the references teach each and every limitation of the claim.
With regards to applicants’ arguments on pages 19-20 with regard to the rejection of claim 6, the argument is not commensurate with the scope of the claims as the claims are directed toward grade level and do not include the limitations of other claims with regard to a time of year.
With regards to applicants’ arguments on page 20 with regard to the rejection of claim 9, claim 9 is a merger of claims 2 and 6 and therefore falls under the arguments above as to why Ward in view of Morrison and Rachman meet each and every limitation of the pending claim. For at least the reasons above, the rejection is adapted and maintained in the present rejection.
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant.
Claim Objections
Claims 3-5 and 11-13 are objected to because of the following informalities:  
Claims 3-5 depend from a canceled claim (Claim 2) and should be rewritten to depend from claim 1. For the sake of prosecution, the claims will be treated as depending from claim 1.  
Claims 11-13 depend from a canceled claim (Claim 10) and should be rewritten to depend from claim 1. For the sake of prosecution, the claims will be treated as depending from claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assessment engine” first used in claim 1 functioning as the central processing logic of the computing device, “word selection module” for selecting words from a database first used in claim 1, "feedback analysis module" for receiving inputs first used in claim 1, and “diagnoses module” for analyzing inputs and providing a diagnoses and improvement activities first used in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For all the software implemented means discussed below, the limitations are interpreted as being performed on a generic computing device as outlined in Paragraphs 0027 and 0081-0093.
“Assessment engine” – Interpreted as a software program executed on a computing device as outlined in Paragraph 0019 of the application. The program designed as outlined in Paragraphs 0075-0076 and as shown in Figs 1A-1E. The assessment engine functions as the central processing logic of the computing device capable of executing the modules below or performing the modules functionality directly as outlined in Paragraphs 0020-0024, 0029 (Paragraphs 0033, 0038-0041, 0057, 0065-0069).
“Word selection module” – Interpreted as a software program executed on a computing device as outlined in Paragraph 0020 of the application. The program designed as outlined in Paragraphs 0075-0076 and as shown in Figs 1A-1E. The word selection module performs the functionality of accessing a word database (Paragraph 0026) and selecting the words for assessment (Paragraph 0029-0031).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 7, 8, 9, 14, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of a “diagnoses module” and a “feedback analysis module” invoke 35 U.S.C. 112(f) and thereby require a corresponding structure and function within the specification to be valid. For a function performed by a programmed computer, the limitations require the recitation of both the computer and the algorithm that causes the computer to perform the function. The specification does disclose a generic computing device to perform the function, but the disclosure lacks the corresponding recitation of the algorithm to full show possession of the invention. Thus, the limitations are not 
Claims 2-6 and 10-13 are rejected by virtue of their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “feedback analysis module” and “diagnoses module”, in claims 1, 7, 8, 9, 14, and 15, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As the limitations are functions performed by a programmed computer, the limitations require the recitation of both the computer and the algorithm that causes the computer to perform the function in the specification. For both limitations, the algorithm is lacking to particularly point out how the function is performed by the generic computing device disclosed in the specification. Accordingly, the specification lacks the corresponding structure to perform the claimed limitations. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 and 10-13 are rejected by virtue of their dependency from claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a process that includes selecting a word from a word database, identifying a time of year at which the word selection module is selecting the word, identifying a type of word associated with the identified time of year, selecting a word of the type associated with the identified time of year, determining if an input indicates an assessment subject incorrectly read the selected word, diagnosing the subject based on the input, and identifying an activity for improving a diagnosed level of mastery. The recited steps of selecting a word, identifying a time of year and type of word, determining correctness, diagnosing, and identifying an activity are all actions capable of being performed in the mind as selecting and identifying are simply making a choice from a list of alternatives known to one of ordinary skill in the art and the determination of correctness and diagnosing are judgements capable of being made by one of ordinary skill in the art. The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, are a mental process, but for the recitation of generic computer processes (i.e. receiving inputs and modifying displays). If a claim limitation, under its broadest reasonable, covers a mental process, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the additional elements are insignificant extra-solution activity and are merely using a generic computing device as a tool to perform the abstract idea. The claim recites the additional elements of modifying two user interfaces to display the selected word, receiving an input to one of the user interfaces, providing the selected word and a subset of the input to a software program, and finally, modifying one of the user interfaces to display the diagnoses and an activity to improve 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply displaying steps or results of a process are extra-solution activity and using a computing device as a tool to perform the process amounts to the “apply it” judicial exception. As such, claim 1 does not recite significantly more that the judicial exception and is therefore not drawn to eligible subject matter.
Dependent claims 3-9 and 11-13 are dependent on claim 1 and include all the limitations of the claim. Therefore, the dependent claims recite the same abstract idea. The claims recite the additional limitations of identifying a time of year that is a month associated with a portion of an academic calendar [claim 3], identifying a time of year that is a month associated with a portion of a summer session [claim 4], identifying a time of year that is a month associated with a portion of a calendar year and independent of an academic calendar [claim 5], identifying a grade level of the assessment subject [claim 6], identifying a type of word associated with the identified grade level [claim 6], selecting a word of the type associated with the identified grade level [claim 6], identifying, by the diagnoses module, a pattern associated with the selected word [claim 7], assigning, by the diagnoses module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern [claim 7], analyzing, by the diagnoses module, the identification of the input to the administrator user interface [claim 7], generating, by the diagnoses module, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input [claim7], determining a level of mastery of the phonics skill of the assessment subject based upon the generated score [claim 7], identifying, by the diagnoses module, a pattern associated with the selected word [claim 8], identifying, by the diagnoses module, a time of year at which the identification of the input is received [claim 8], assigning, by the diagnoses module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern and a weight selected based upon the identified time of year [claim 8], analyzing, by the diagnoses module, the identification of the input to the administrator user interface [claim 8], generating, by the diagnoses module, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input [claim 8], and determining a level of mastery of the phonics skill of the assessment subject based upon the generated score [claim 8], identifying, by the diagnoses module, a pattern associated with the selected word [claim 9], identifying, by the diagnoses module, a time of year at which the identification of the input is received [claim 9], identifying, by the diagnoses module, a grade level of the assessment subject [claim 9], assigning, by the diagnoses module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern, the identified time of year, and the identified grade level [claim 9], analyzing, by the diagnoses module, the identification of the input to the administrator user interface [claim 9], generating, by the diagnoses module, a score for each of the plurality of portions of the selected word based upon the assigned weights and the analysis of the identification of the input [claim 9], determining a level of mastery of the phonics skill of the assessment subject based upon the generated score [claim 9], identifying a diagnostic that should be administered to the subject [claim 11], identifying a phonics skill to be mastered based upon specific errors the subject made during the assessment [claim 12], and identifying at least one intervention designed to target at least one error made during the assessment [claim 13]. All the additional elements of claims 3-9 and 11-13 are further abstract ideas falling under the mental process grouping of the judicial exception. Therefore, the claims do not amount to significantly more to overcome the judicial exception. The additional elements of claims 3-9 and 11-13 under their broadest reasonable interpretation include identifications of a time of year or grade level (observations that can be performed in the human mind), assigning weights to selections (judgement that can be performed in the human mind), selection of a word based on the observations above (again human judgement or action), and analysis, diagnoses, scoring, and identification of activity for improvement (all are evaluations or opinions that can be performed in the human mind). As all the additional elements recite additional judicial exceptions, they cannot be significantly more for the abstract idea claimed in claim 1. 
The dependent claims 3-9 and 11-13 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
 Independent claim 14 recites a process that includes selecting a first and second words from a word database, determining if an input indicates an assessment subject correctly or incorrectly read the selected words, diagnosing the subject based on the incorrectly read input, and identifying an activity for improving a diagnosed level of mastery. The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, are a mental process, but for the recitation of generic computer processes (i.e. receiving inputs and modifying displays). If a claim limitation, under its broadest reasonable, covers a mental process, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim recites the additional elements of modifying two user interfaces to display the selected words, receiving inputs to one of the user interfaces, providing the second selected word and a subset of the input to a software program, and finally, modifying one of the user interfaces to display the diagnoses and an activity to improve the diagnosis. All the additional elements are performed using an “assessment engine” and additional modules interpreted under 112(f) to be software programs executed on a generic computing device. The additional elements are insignificant extra-solution activity and are merely using a generic computing device as a tool to perform the abstract idea. As the additional elements do not provide significantly more or impose meaningful limits on practicing the abstract idea, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply displaying steps or results of a process are extra-solution activity and using a computing device as a tool to perform the process amounts to the “apply it” judicial exception. As such, the claim does not recite significantly more that the judicial exception and is therefore not drawn to eligible subject matter. The claim is thereby rejected under 35 U.S.C. 101.
Independent claim 15 recites the same process as claim 1 except for its implementation on a non-transitory, computer-readable medium that executes the instructions on a computing device. As such, independent claim 15 recites the same abstract idea without significantly more as claim 1 with no new additional elements to overcome the judicial exception. Therefore, claim 15 is directed to an abstract idea, a judicial exception, without significantly more and is not eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US PGPub 20180096624) in view of Morrison (US 8764455), cited in the previous office.
Regarding claim 1, Ward discloses a method for improving mastery of phonics skills following a computer-based screening and diagnostic phonics assessment (Claim 19 wherein the drill acts as an assessment; Fig 1 shows the method is performed using a computing device, host server, and network-based system; Paragraph 0038 teaches a “single word” drill for testing phonics-based skills), the method comprising: 
selecting, by a word selection module (Fig 1, Ref 18; Paragraph 0023 discloses the Lesson Planner module may select words and sentences to be included in the lesson/prompt list and is performed by the system server (Ref 12) acting as the computing device) of an assessment engine (Paragraph 0016 discloses that the system comprises a host server system (Ref 12) acting as an embodiment of the assessment engine in addition to the teacher and student devices which perform some of the functionalities discussed below, the server hosts the databases and Lesson Planner module as part of the system; Paragraph 0033 “The app is a software program on the tutor mobile device 14 that is executed by the processor(s) of the tutor mobile device 14 in order to provide the tutoring functionalities described herein.”) executed by a first computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the tutor device Ref 14 is the first computing device), a word from a word database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is a lexicon (word) database); 
modifying, by the assessment engine, an administrator user interface displayed by the first computing device to include a display of the selected word and an interface element for scoring the selected word (Paragraph 0045; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program); 
modifying, by the assessment engine, a subject user interface displayed by a second computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the student device Ref 16 is the second computing device) to an assessment subject, the modification resulting in display of the selected word in the subject user interface (Paragraph 0059; Fig 3, Ref 52 (text display area) shows the student (subject) app and user interface where the word prompts are “shown to a student in the student app”); 
receiving, by a feedback analysis module (Paragraph 0033; “The app is a software program on the tutor mobile device 14 that is executed by the processor(s) of the tutor mobile device 14 in order to provide the tutoring functionalities described herein.”; the app performs the function of the feedback analysis by accepting the user input on the tutor mobile device (Ref 14) (the computing device) and transmitting it to the server (the diagnoses module)) of the assessment engine, an input to the administrator user interface (Paragraph 0059; Fig 4, Ref 64 shows an input categorization area where the tutor can input student responses on the tutor mobile device (Ref 14)); 
determining, by the feedback analysis module, that the input indicates the assessment subject incorrectly read the selected word (Paragraph 0059 discloses the tutor indicates where the student faltered or incorrectly responded); 
providing, by the feedback analysis module, to a diagnoses module (Fig 1, Ref 18; Paragraph 0016 discloses the host server includes a Lesson Planner module which updates the student model based on their scores (Paragraph 0024); the Lesson Planner module performs the function of the diagnoses module performed on the server (the computing device)) of the assessment engine, the selected word and a subset of the input (Paragraph 0059; Fig 4, Ref 64 discloses that the tutor can record student spoken responses by the word’s component phoneme, a subset of the word); 
diagnosing, by the diagnoses module, a level of mastery of a phonics skill of the assessment subject based upon the provided subset of the input (Paragraphs 0024, 0032 disclose how during or after the lesson, the student’s responses are sent back to the server which records the score and updates the Student Model using the lesson planner module shown in Step 4 of paragraph 0032; Paragraph 0038 discloses the instructor scores the student’s response recording the student’s level of hint needed in each concept showing the student’s level of skill); 
and modifying, by the assessment engine, the administrator user interface to include a display of the diagnosed level of mastery and an identification of an activity for improving the diagnosed level of mastery (Paragraphs 0032, 0064-0066; Figs. 2, 6; Ward discloses that upon completion of an exercise or assessment the student’s model is updated with new “p(know)” (mastery) values which updates what activities and lesson concepts the student needs to further improve; Ward discloses that “the lesson is downloaded to the tutor’s mobile device” and “the tutor can then step through each prompt,” for the tutor to be able to step through the prompts (activities), the prompts must be displayed on the tutor’s computing device (administrator user interface)).
identifying a time of year at which the word selection module is selecting the word;36Attorney Docket No.: RDR.iooiUS identifying a type of word associated with the identified time of year; and selecting a word of the type associated with the identified time of year.
Morrison teaches identifying a time of year that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is desirable to know as a student’s fluency rate “typically is lowest in the fall, rising through the winter, and is highest at the end of the school year, in the spring,” with the drop-in fall being caused by decreases over summer break (Column 22, lines 40-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison by adding the step of identifying a time of year that the drill or exercise is being performed and use it to modify the lesson plan, as both references and the claimed invention are directed to literacy/reading comprehension tools and methods. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64). By incorporating the step of identifying a time of year, one of ordinary skill in the art would modify Ward either by including the time of year as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0068) and would impact the lesson plan compiler of Ward dictating which words would be recommended for drills, or including the time of year as part of the lexicon database linking the words and other concepts with targets for student performance. 
In regards to claim 3, Morrison further teaches identifying a time of year associated with the academic calendar which naturally includes a date including a month (Column 22, lines 40-64) as Morrison teaches that student fluency rate changes in the fall, winter, spring, and summer with students starting lowest in the fall and rising to a peak in spring. Morrison further discloses that student reading ability can be equivalent at different points in different grade levels, for example Morrison points out that the reading level of a middle-second-grade-level is equivalent to a typical early-third-grade-level (Column 22, lines 40-64). Knowing the time of year a lesson or assessment takes place allows the instructor to more accurately gauge student performance.
For the same reasons as claim 1 discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison as Morrison discloses the motivation that student reading comprehension performance fluctuates based on time of year rising from the fall and peaking at the end of the school year in the spring (Column 22, lines 40-64).
In regards to claim 4, Morrison further teaches identifying a time of year associated with the academic calendar including the summer which naturally includes a date including a month (Column 22, lines 40-64) as Morrison teaches that student fluency rate changes in the fall, 
For the same reasons as claim 1 discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison as Morrison discloses the motivation that student reading comprehension performance fluctuates based on time of year rising from the fall and peaking at the end of the school year in the spring with performance declining during the summer (Column 22, lines 40-64).
In regards to claim 5, Morrison teaches identifying a time of year which naturally includes a date including a month (Column 22, lines 40-64) which by definition is a portion of a calendar year and does not need to be associated with the academic calendar. Additionally, Morrison specifies student performance by seasons (Fall, Winter, Spring, and Summer) which are part of/portions of the calendar year and are associated with the calendar year by definition as the seasons are traditional means of segmenting a calendar year. As claim 5 is depending from 
For the same reasons as claim 1 discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison as Morrison discloses the motivation that student reading comprehension performance fluctuates based on time of year rising from the fall and peaking at the end of the school year in the spring with performance declining during the summer (Column 22, lines 40-64).
Regarding claim 7, Ward further discloses wherein diagnosing the level of mastery of the phonics skill of the assessment subject further comprises: 
identifying, by the diagnoses module (Fig 1, Ref 18; Paragraph 0016), a pattern associated with the selected word (Paragraph 0059; Fig 4, Ref 64 shows the lexeme-phoneme pairs associated with the selected word); 
assigning, by the diagnoses module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern (Paragraphs 0059, 0064-0066 disclose that the tutor may mark each pair with the hint level needed for the student and these hint levels are used to weight the student response and knowledge levels for calculating the p(know) (mastery) values); 
analyzing, by the diagnoses module, the identification of the input to the administrator user interface (Paragraphs 0059, 0064-0066); 
generating, by the diagnoses module, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input (Paragraphs 0059, 0064-0066 disclose the tutor can score each portion of the selected word and the scores are composited together to calculate p(know) (mastery)); 
and determining a level of mastery of the phonics skill of the assessment subject based upon the generated score (Paragraphs 0059, 0064-0066 disclose “p(know)” value (mastery) calculated at the completion of each drill or exercise and based upon the generated scores from the drills).
Regarding claim 11, Ward further discloses wherein identifying the activity further comprises identifying a diagnostic that should be administered to the subject (Paragraphs 0023, 0032; Fig 2; Ward states that as the student model is updated new lesson plans can be generated with new drills and exercises based on the student’s updated mastery, these new drills should be used to further the subject’s improvement).
Regarding claim 12, Ward further discloses wherein identifying the activity further comprises identifying a phonics skill to be mastered based upon specific errors the subject made during the assessment (Paragraphs 0023, 0032, 0059; Fig 2 discloses that p(know) is broken down by each teaching concept and updated accordingly and based on these p(know) skill exercises or drills are recommended to address the specific concepts).
Regarding claim 13, Ward further discloses wherein identifying the activity further comprises identifying at least one intervention designed to target at least one error made during the assessment (Paragraphs 0023, 0032, 0059; Fig 2; Ward discloses the tutor can mark errors or hint levels required for the student to give the correct answer which upon completion .
Regarding claim 14, Ward discloses a method performing a computer-based diagnostic phonics assessment (Claim 19 wherein the drill acts as an assessment; Fig 1 shows the method is performed using a computing device, host server, and network-based system; Paragraph 0038 teaches a “single word” drill for testing phonics-based skills), the method comprising: 
selecting, by a word selection module (Fig 1, Ref 18; Paragraph 0023 discloses the Lesson Planner module may select words and sentences to be included in the lesson/prompt list and is performed by the system server (Ref 12) acting as the computing device) of an assessment engine (Paragraph 0016 discloses that the system comprises a host server system (Ref 12) acting as an embodiment of the assessment engine in addition to the teacher and student devices which perform some of the functionalities discussed below, the server hosts the databases and Lesson Planner module as part of the system; Paragraph 0033 “The app is a software program on the tutor mobile device 14 that is executed by the processor(s) of the tutor mobile device 14 in order to provide the tutoring functionalities described herein.”) executed by a first computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the tutor device Ref 14 is the first computing device), a first word from a word database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is a lexicon (word) database);
modifying, by the assessment engine, an administrator user interface displayed by the first computing device to include a display of the selected first word and an interface element for scoring the selected first word (Paragraph 0045; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program); 
modifying, by the assessment engine, a subject user interface displayed by a second computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the student device Ref 16 is the second computing device) to an assessment subject, the modification resulting in display of the selected first word in the subject user interface (Paragraph 0059; Fig 3, Ref 52 (text display area) shows the student (subject) app and user interface where the word prompts are “shown to a student in the student app”); 
receiving, by a feedback analysis module (Paragraph 0033; “The app is a software program on the tutor mobile device 14 that is executed by the processor(s) of the tutor mobile device 14 in order to provide the tutoring functionalities described herein.”; the app performs the function of the feedback analysis by accepting the user input on the tutor mobile device (Ref 14) (the computing device) and transmitting it to the server (the diagnoses module) of the assessment engine, a first input to the administrator user interface (Paragraph 0059; Fig 4, Ref 64 shows an input categorization area where the tutor can input student responses); 
determining, by the feedback analysis module, that the first input indicates the assessment subject correctly read the selected first word (Paragraphs 0038, 0059 disclose the tutor indicates where the student correctly responds);
selecting, by the word selection module, a second word from the word database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is created by a lexicon (word) database from which the tutor ; 
modifying, by the assessment engine, the administrator user interface to include a display of the selected second word and an interface element for scoring the selected second word (Paragraph 0045, 0059; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program, and applies to all words on the prompt list including the second word; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
modifying, by the assessment engine, the subject user interface, the modification resulting in display of the selected second word in the subject user interface (Paragraph 0059; Fig 3, Ref 52 (text display area) shows the student (subject) app and user interface where the word prompts are “shown to a student in the student app”; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
receiving, by the feedback analysis module, a second input to the administrator user interface (Paragraph 0059; Fig 4, Ref 64 shows an input categorization area where the tutor can input student responses for each prompt on the prompt list including a first, second, and subsequent words; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
determining, by the feedback analysis module, that the second input indicates the assessment subject incorrectly read the selected second word (Paragraph 0059 discloses the tutor indicates where the student faltered or incorrectly responded for each prompt on the prompt list including a first, second, and subsequent words); 
providing, by the feedback analysis module, to a diagnoses module (Fig 1, Ref 18; Paragraph 0016 discloses the host server includes a Lesson Planner module which updates the student model based on their scores (Paragraph 0024); the Lesson Planner module performs the function of the diagnoses module performed on the server (the computing device)) of the assessment engine, the selected second word and a subset of the input (Paragraph 0059; Fig 4, Ref 64 discloses that the tutor can record student spoken responses by the word’s component phoneme, a subset of the word for each prompt on the prompt list including a first, second, and subsequent words; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
diagnosing, by the diagnoses module, a level of mastery of a phonics skill of the assessment subject based upon the provided subset of the input (Paragraph 0024, 0032 discloses how during or after the lesson, the student’s responses are sent back to the server which records the score and updates the Student Model using the lesson planner module; Paragraph 0038 discloses the instructor scores the student’s response recording the student’s level of hint needed in each concept showing the student’s level of skill); 
and modifying, by the assessment engine, the administrator user interface to include a display of the diagnosed level of mastery and an identification of an activity for improving the diagnosed level of mastery (Paragraphs 0032, 0064; Figs. 2, 6; Ward discloses that upon completion of an exercise or assessment the student’s model is updated with new “p(know)” (mastery) values which updates what activities and lesson concepts the student needs to further improve).
Ward, as noted above, teaches selection of a word from a word database, but Ward does not teach identifying a time of year at which the word selection module is selecting the word;36Attorney Docket No.: RDR.iooiUS identifying a type of word associated with the identified time of year; and selecting a word of the type associated with the identified time of year.
Morrison teaches identifying a time of year that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is desirable to know as a student’s fluency rate “typically is lowest in the fall, rising through the winter, and is highest at the end of the school year, in the spring,” with the drop-in fall being caused by decreases over summer break (Column 22, lines 40-64).

Regarding claim 15, claim 15 is identical to claim 1 except for being the method of claim 1 implemented on a non-transitory, computer-readable medium encoded with computer executable instructions that, when execute on a computing device, cause the computing device to carry out the method. For this reason and Ward disclosing an app which is a computer-readable medium encoded with the method (Paragraph 0074 discloses a computer-readable medium; Claim 1 recites servers which are generic computer-readable mediums), see the rejection for claim 1 for reasons claim 15 is rejected under 102(a)(1) and (a)(2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Rachman et al. (US PGPub 20020182578).
In regards to claim 6, Ward teaches the claimed invention except for identifying a grade level of the assessment subject; identifying a type of word associated with the identified grade level; and selecting a word of the type associated with the identified grade level.
Rachman et al. teaches identifying students by their grade level as part of their ID for accessing varying level reading assignments, books (Paragraph 0071), and practice exercises (paragraph 0094) in order to restrict access to appropriate materials based on the student’s grade level. Rachman et al. further discloses that a system using identification factors such as grade level improve an instructor’s ability to manage a class as it allows them to efficiently manage resources such as reading materials and assignments through an electronic platform (Paragraphs 0019, 0035). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Rachman et al. by adding the step of identifying a grade level of the student that is doing the drill or exercise and use it to modify the lesson plan, as both references and the claimed invention are directed to educational systems and methods including reading resources. As disclosed by Rachman et al., identifying the student’s grade level allows the tutor or instructor to provide appropriate reading material for the student (Paragraph 0071). By incorporating the step .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Morrison, as applied to claim 1, and further in view of Rachman et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Morrison and further in view of Rachman et al.
In regards to claim 9, Ward teaches wherein diagnosing the level of mastery of the phonics skill of the assessment subject further comprises: 
identifying, by the diagnoses module, a pattern associated with the selected word (Paragraph 0059; Fig 4, Ref 64 shows the lexeme-phoneme pairs associated with the selected word); 
assigning, by the diagnoses module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern (Paragraphs 0059, 0064-0066 discloses that the tutor may mark each pair with the hint level needed for the student and these hint levels are used to weight the student response and knowledge levels for calculating the p(know) (mastery) values); 
analyzing, by the diagnoses module, the identification of the input to the administrator user interface (Paragraphs 0059, 0064-0066); 
generating, by the diagnoses module, a score for each of the plurality of portions of the selected word based upon the assigned weights and the analysis of the identification of the input (Paragraphs 0059, 0064-0066 disclose the tutor can score each portion of the selected word and the scores are composited together to calculate p(know) (mastery)); 
and determining a level of mastery of the phonics skill of the assessment subject based upon the generated score (Paragraphs 0059, 0064-0066 discloses “p(know)” value (mastery) calculated at the completion of each drill or exercise and based upon the generated scores from the drills).
However, Ward does not teach identifying, by the diagnoses module, a time of year at which the identification of the input is received; 
identifying, by the diagnoses module, a grade level of the assessment subject; 
assigning a weight selected also based upon the identified grade level;
assigning a weight that is also based upon the identified time of year. 
Morrison teaches identifying a time of year that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison by adding the step of identifying a time of year that the drill or exercise is being performed and use it to modify the lesson plan, as both references and the claimed invention are directed to literacy/reading comprehension tools and methods. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64). By incorporating the step of identifying a time of year, one of ordinary skill in the art would modify Ward by including the time of year as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0064) and would thereby impact the lesson plan compiler of Ward dictating which words would be recommended for drills. Ward already teaches assigning a weight to the lexeme-phoneme pairs as discussed above, so adding an additional weight based on another student metric (time of year) would have been obvious to one of ordinary skill in the art. Upon such modification, the system of Ward would include identification of the time of year a lesson is taking place, use that time of year to modify the lesson plan, thereby associating words with that time of year, and assigning weights based on both the lexeme-phoneme patterns and time of year. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Morrison with Ward’s system in order 
Furthermore, Ward in view of Morrison does not teach identifying, by the diagnoses module, a grade level of the assessment subject; 
assigning a weight selected also based upon the identified grade level;
Rachman et al. teaches identifying students by their grade level as part of their ID for accessing varying level reading assignments, books (Paragraph 0071), and practice exercises (paragraph 0094) in order to restrict access to appropriate materials based on the student’s grade level. Rachman et al. further discloses that a system using identification factors such as grade level improve an instructor’s ability to manage a class as it allows them to efficiently manage resources such as reading materials and assignments through an electronic platform (Paragraphs 0019, 0035). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward in view of Morrison in further view of Rachman et al. to incorporate the teachings of Rachman et al. by adding the step of identifying a grade level of the student that is doing the drill or exercise and use it to modify the lesson plan alongside the time of year, as all references and the claimed invention are directed to educational systems and methods including reading resources. As disclosed by Rachman et al., identifying the student’s grade level allows the tutor or instructor to provide appropriate reading material for the student (Paragraph 0071). By incorporating the step of identifying the student’s grade level, one of ordinary skill in the art would modify Ward in view of Morrison either by including the grade level as a weight in the p(know) (mastery) calculation in addition to the time of year weight as this impacts the likelihood of a student knowing a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        /ROBERT J UTAMA/Primary Examiner, Art Unit 3715